Citation Nr: 0431353	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-16 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to June 
13, 2003, and in excess of 50 percent since June 13, 2003, 
for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from December 1972 to 
January 1974.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana where the RO denied the veteran claims for an 
increased rating for schizophrenia and continued the assigned 
30 percent disability evaluation for the disorder.  The 
veteran appealed that determination.  

In a July 2003 rating action, the RO increased that 
disability evaluation for the veteran's schizophrenia to 50 
percent, effective June 13, 2002.  The appeal must be treated 
as a multi-tiered claim as the 50 percent disability 
evaluation does not date back to date in which the veteran 
filed his increased rating claim in February 2002.  

In a statement in support of claim dated in June 2003, the 
veteran withdrew his request for a Board hearing.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2004).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA's duty to notify the appellant of a 
failure to obtain evidence from any source.  See 38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)).

The record reflects there are outstanding medical evidence 
that may be relevant to the veteran's claim.  In a statement 
in support of claim received in February 2002, the veteran 
indicated that he had been hospitalized from July 1 to 8 at 
the VA medical facility in New Orleans, Louisiana for his 
schizophrenia and requested the 


RO to obtain those records in support of his claim.  While 
the RO requested VA medical records from the New Orleans 
facility beginning in July 2001, and outpatient treatment 
records were provided, there were no records of the veteran's 
reported hospitalization.  Ask the veteran to provide the 
specific year of his hospitalization.  Thereafter, an attempt 
should be made to obtain those records.  

In addition, a March 2002 VA psychiatric examination report 
shows that the veteran was admitted to a VA psychiatric Unit 
in the year 2000.  These records may be relevant to the 
veteran's claim; however, they have not been requested.  

Given the duration of this appeal, a VA examination is 
warranted to determine the severity of the veteran's 
schizophrenia.    

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for the following 
action:

1.  Request the veteran to provide the year of 
his July 1 to 8 hospitalization at the VA 
medical facility in New Orleans, Louisiana for 
his schizophrenia, as indicated in his February 
2002 statement in support of claim.  If the 
veteran provides such information, the RO 
should obtain those documents.  In any event, 
the RO should request all VA hospitalization 
records for schizophrenia since 2000 and all VA 
outpatient treatment records since 2003.  If 
any of the requested documents are not 
available, it should be so indicated in 
writing.  

2.  Provide the veteran a VA psychiatric 
examination to determine the severity his 
schizophrenia.  Make the claims folder 
available to the examiner for review in 
conjunction with the examination.  The examiner 
should acknowledge such review in the 
examination report.  All necessary tests should 
be accomplished.  



The examiner is to provide the following:
?	A multi-axial assessment, including 
assignment of a Global Assessment of 
Functioning (GAF) score; 
?	An explanation of what the score 
represents; and the percentage of the 
score representing impairment due solely 
to schizophrenia.  
?	An assessment of the extent of the 
occupational and social impairment due 
solely to schizophrenia.   
All examination findings, along with the 
complete rationale for all opinions expressed, 
should be set forth.  

3.  The RO should review the claims file and 
ensure that all necessary notice and 
development has been undertaken after the 
above actions are accomplished. If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Finally, readjudicate the veteran's claim 
for a rating in excess of 30 percent prior to 
June 13, 2003, and in excess of 50 percent 
since June 13, 2003, for schizophrenia.  If the 
benefits sought remain denied, furnish an 
appropriate supplemental statement of the case 
and give the opportunity to respond to the 
veteran and his representative.  If 
appropriate, return the case to the Board for 
further appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




